Citation Nr: 0314201	
Decision Date: 06/30/03    Archive Date: 07/03/03	

DOCKET NO.  99-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed loosened teeth 
as a result of dental trauma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO.  



FINDINGS OF FACT

1.  There was been compliance with the duty to assist and 
duties notified provisions of the Veterans Claims Assistance 
Act of 2000.  

2.  The veteran's current assertions of having suffered 
dental trauma in service are not supported by the record.  

3.  The veteran is not shown to have current residuals of 
dental trauma suffered in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
loosened teeth due to dental trauma that not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.308, 3.381 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that the veteran has received the 
requisite notice contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decision dated in April 1999, a September 1999 
Statement of the Case and a Supplemental Statement of the 
Case in April 2003.  

These documents, collectively, provide notice of the law and 
governing regulations, the evidence needed to support a claim 
of entitlement to service connection for benefit sought, and 
the reasons for the determination made regarding the 
veteran's claim.  

Additionally the veteran and his representative were provided 
a letter from the RO in May 2001, which informed him of the 
provisions of the VCAA, the evidence needed to substantiate 
his claim, and of the evidence VA would attempt to obtain as 
well as evidence and information required from him.  

While this letter was furnished to the veteran and his 
representative subsequent to the April 1999 rating decision 
from which this appeal ensued, the Board observes that the 
April 2003 Supplemental Statement of the Case essentially 
reconsidered the veteran's claim in light of the provisions 
of the VCAA and subsequent to the May 2001 letter advising 
the veteran of its provisions and of the requirement and 
responsibility of both the veteran and VA in obtaining 
information and evidence necessary to substantiate his claim.  

While the veteran's representative has argued in his informal 
hearing presentation that adequate notice of the VCAA and 
sufficient time to submit necessary evidence or information 
was not provided to the veteran, the Board, in noting the 
letter furnished to the veteran in May 2001 and thereafter, 
following a requisite period of time, issuance of a 
Supplemental Statement of the Case in April 2003 which 
essentially readjudicated this issue, concludes otherwise.  

The record discloses that the VA has met its duty to assist 
the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, reports of v examination 
provided to him since service have been obtained and 
associated with his claims file.  

There is no identified evidence that has not been accounted 
for and the veteran's representative has been given 
opportunity to submit written argument.  Here, it is observed 
that in his Substantive Appeal to the Board the veteran 
reported that shortly after service discharge he was seen at 
the VA hospital in Erie and that a community doctor looked at 
his teeth.  

The RO contacted the VAMC and requested all treatment reports 
to include dental treatment records of the veteran from 
March 1946 through 1948.  In July 2001, a response was 
received from the VA Medical Center informing the RO that the 
facility was not in operation during the 1940's and in fact 
did not open until 1951.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Factual Background

A careful review of the veteran's service medical records 
shows that, on the veteran's physical examination for service 
induction in November 1942, his teeth number 14 right and 
number 16 left were missing and tooth number 6 left was noted 
to be a nonrestorable carious tooth.  A number of restorable 
carious teeth were also noted.  

During service tooth number six was extracted.  Otherwise, 
the veteran's service medical records to include his 
March 1946 medical examination for service separation are 
negative for any loosened or missing teeth.  Similarly, his 
service medical records are negative for any complaints or 
findings of dental trauma of any sort.  

The veteran underwent a dental examination by VA in 
April 1947.  On this examination teeth number 14, 17 and 30 
were noted to be missing.  Tooth number 18 was noted to have 
caries not involving pulp.  A number of other teeth were 
noted to have fillings.  The examiner noted furthermore the 
veteran had no pathology or prosthesis.  

On the veteran's initial post service comprehensive VA 
examination in May 1947 the veteran made no complaints 
referable to his teeth or report of dental trauma in service.  
There were no pertinent clinical findings on physical 
examination.  

When hospitalized by VA in June 1962 for complaints of having 
heartburn and epigastric pain, diagnoses included those of 
caries of teeth, untreated and unchanged as well as calculus 
of teeth, treated and improved.  

Dental caries and dental calculus were also noted as 
diagnoses during VA hospitalization for recurring epigastric 
discomfort beginning in October 1993.  During this 
hospitalization, the veteran underwent restoration by filling 
and dental "prophy."  

A record of dental services provided to the veteran between 
July 1990 and October 1996 by Karl J. Englert, Jr., B.D.S. 
was received in November 1998.  This record shows that the 
veteran had root canals performed on teeth number 7 and 8 as 
well as crown work on teeth number 6, 7, 8, and 9, 10 and 11.  

A VA outpatient treatment note in September 1997 records that 
a physical examination of the veteran's head, eyes, ear, nose 
and throat revealed no abnormalities.  There were no lesions 
or any type of pharyngeal tonsillar exudate on examination of 
the mouth and throat and the veteran's gums were pink without 
bleeding.  

On file is a photostatic copy of a check dated in 
January 1994 payable to the order of Joseph S. Panebianco, 
D.D.S., P.C. for dental services furnished to the veteran.  

In a letter dated in October 1999, David Todd, D.M.D., M.D. 
thanked the veteran for meeting with him to evaluate his 
status as an implant candidate.  Dr. Todd stated that the 
veteran would be an excellent candidate for implant treatment 
in his posterior jaw.  

Additional billing information for dental services provided 
to the veteran in December 2000 and March 2003 was received 
in April 2003.  


Analysis

The veteran contends that, while in service and in the 
process of cranking a diesel engine, the handle came out of 
its socket striking him in the mouth and loosening his teeth.  
He further maintains that, immediately following this injury, 
he hitched a ride to a service hospital and was attended by a 
doctor and a nurse for his resulting injuries.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the regulations addressing service 
connection for residuals of dental trauma changed in 
June 1999.  The Court has held that, when a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
331 (1991).  Here, the changes in the regulation are not 
substantive, and thus neither version is more favorable to 
the veteran's claim.  

Prior to amendment, the regulations provided, at 38 C.F.R. 
§ 4.149, that treatable carious teeth and replaceable missing 
teeth could be considered service connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  

This definition is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  

38 C.F.R. § 3.381 now also provides that the rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred in or aggravated 
in the line of duty during service.  When applicable, a 
rating activity will determine whether the condition is due 
to combat or other service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for the residuals of dental 
trauma.  

Although the veteran contends that he sustained injuries to 
his teeth in service, these assertions are not supported by 
the service medical records, which contain no complaints, 
findings or diagnoses of dental trauma or indications of 
treatment related thereto.  

While the post service clinical data summarized above shows 
that the veteran had received medical attention for dental 
caries and related dental services to include several root 
canals, there is no medical evidence that any of the 
veteran's post service dental problems are casually linked to 
any incident of service to include loss or loosening of his 
teeth as the result of his reported mishap or other injury.  

Given the evidence showing that there is not causal link 
between any current dental disability and an injury in 
service, the Board finds that service connection for 
residuals of loosened teeth as a result of dental trauma is 
not warranted.  

In reaching the above decision, the Board notes that the 
doctrine of granting the benefit of the doubt to the veteran 
is not for application in this case as the preponderance of 
the evidence is against the claim.  




ORDER

Service connection for loosened teeth as the result of dental 
trauma is denied.  



                       
____________________________________________
	STEPHEN L.WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

